Thompson, J. P.,
concurs in part and dissents in part and votes to dismiss the appeal from the order and to affirm the judgment insofar as appealed from, with the following memorandum, in which Rosenblatt, J., concurs. The wife argues that summary judgment was improperly granted and that there is a triable issue of fact as to whether she executed the marital stipulation under duress. However, we agree with the Supreme Court that the wife has failed to present sufficient evidence to establish a prima facie case of overreaching on the part of the husband.